DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a sizing composition as recited in claim 1. Additionally, Applicant claims glass fibers as recited in claim 14. Also, Applicant claims a gypsum board as recited in claim 27.
	The closest prior art, Girgis, U.S. Patent Number 4,795,678, teaches glass fibers chemically treated with a composition comprising polyvinylpyrrolidone film former having 30.1 wt% of dry solids, an organo-silane ester coupling agent, a lubricant, water and a surfactant wherein the lubricant comprising a polyalkylene pentamine and stearic acid. Girgis fails to teach or suggest that the polyvinylpyrrolidone film form has a weight average molecular weight ranging from 1,000,000 Da 1,700,000 Da. Additionally, Girgis fails to teach or suggest that the weight ratio based on dry solids of the polyvinylpyrrolidone film former to the lubricant is from 0.8:1 to 1.7:1. Girgis also fails to teach or suggest that the gypsum board as recited in claim 27.

	In summary, claims 1, 3, 5, 7-15, 27, 29 and 39-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786